Order filed, June 8, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00288-CR
                                 ____________

                    DANIEL CHRISTOPHER WALSH, Appellant

                                        V.

                         THE STATE OF TEXAS, Appellee


                    On Appeal from the 232nd District Court
                              Harris County, Texas
                        Trial Court Cause No. 1639142


                                     ORDER

      The reporter’s record in this case was due April 18, 2022. See Tex. R. App.
P. 35.1. The court sent past due notice for the reporter’s record on April 29,
2022. On May 25, 2022 the court determined that the reporter’s record
submitted by the court reporter did not comply with Appendix C of the Texas
Rules of Appellate Procedure. No response was received, and the record has not
been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.
      We order Arlene Webb, the court reporter, to file the record in this appeal
within 10 days of the date of this order.

                                   PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Wilson